United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF AGRICULTURE,
POTATO RESEARCH LABORATORY,
East Grand Forks, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-215
Issued: August 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2006 appellant filed a timely appeal from a November 8, 2005 decision
of the Office of Workers’ Compensation Programs denying her request for modification of a loss
of wage-earning capacity decision and an April 14, 2006 decision denying her request for a
hearing before an Office hearing representative. Pursuant to 20 C.F.R. §§ 501.2(c) and
501(d)(3), the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has established that modification of her wageearning capacity determination was warranted; and (2) whether the Office abused its discretion
in denying her request for an oral hearing.

FACTUAL HISTORY
This is the second appeal before the Board.1 In a July 11, 2005 decision, the Board set
aside a September 2, 2004 nonmerit decision.2 The Board found that appellant’s August 10,
2004 request for reconsideration of an August 12, 2003 hearing representative’s decision and
claim for additional compensation raised the issue of whether modification of the Office’s
August 13, 2002 wage-earning capacity determination3 was warranted.4 The facts and the
history contained in the prior appeal are incorporated by reference.5
Subsequent to the Board’s decision, the Office issued a decision dated November 8, 2005
denying appellant’s request for modification of the August 13, 2002 loss of wage-earning
capacity decision.
On December 7, 2005 appellant requested an oral hearing before an Office hearing
representative.

1

Docket No. 05-428 (issued July 11, 2005).

2

On September 20, 1984 appellant, then a 39-year-old engineering technician, filed a traumatic injury claim
alleging that she injured her neck on September 11, 1984 while in the performance of duty. The Office accepted the
claim for cervical strain and temporary aggravation of thyroid which resolved by November 15, 1984. The Office
subsequently expanded the claim to include the conditions of fibrositis and fibromyalgia. On September 11, 2002
appellant requested an oral hearing before an Office hearing representative, which was held on June 11, 2003. By
decision dated August 12, 2003, the Office hearing representative affirmed the August 13, 2002 loss of wageearning capacity decision based on actual earnings.
3

On May 12, 2000 Dr. Joseph B. Sleckman, appellant’s treating Board-certified internist with a subspecialty in
rheumatology, issued permanent restrictions for appellant in work capacity evaluation form (OWCP-5c). The
restrictions included working no more than 32 hours per week, 4 hours per day of walking, repetitive wrist
movement and pushing/pulling 10 pounds, 2 hours standing and operating a motor vehicle, 1 hour of reaching,
twisting, elbow repetitive movements, squatting, kneeling, lifting 10 to 20 pounds and climbing and ½ hour of
reaching above the shoulder. Dr. Sleckman also indicated that appellant required a five-minute break every hour.
4

The Office found that appellant had been working 32 hours per week as an engineering technician with a weekly
wage of $609.72. It found that the employment was effective November 20, 2000. The Office found that the
position fairly and reasonably represented her wage-earning capacity and that she had lost wages of $39.11 per
week.
5

Appellant retired from the employing establishment effective January 3, 2005.

2

By decision dated April 14, 2006, the Office denied her request for an oral hearing as she
had previously requested a hearing on her wage-earning capacity determination.6
LEGAL PRECEDENT -- ISSUE 1
The Office’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.7 The procedure manual further indicates that,
under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.9 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.10
ANALYSIS -- ISSUE 1
Appellant does not allege a material change in the nature and extent of her injury-related
condition. She contends that the issue is not one of modification of the loss of wage-earning
capacity determination, but whether the Office erred in issuing the loss of wage-earning capacity
determination in the first place. Appellant contends that, as she was performing her date-ofinjury position with periods of disability, the Office erroneously issued a loss of wage-earning
capacity decision. Thus, the issue is whether the original determination was erroneous.

6

On July 17, 2006 appellant requested reconsideration. She contended that she was not requesting modification
of the loss of wage-earning capacity decision, but instead argued that no loss of wage-earning capacity
determination should have been made in the first place. In response to appellant’s request, the Office sent an
informational letter dated October 17, 2006 advising appellant that it was unclear what she was requesting the Office
to reconsider. It informed her that no further action would be taken and advised her as to what was required to
request reconsideration. Appeal rights were attached to the letter for appellant’s future reference. The Board notes
that the Office’s October 17, 2006 correspondence does not, on its face, have the appearance of a final decision. It
does not formally identify itself as a final decision and it advised appellant as to what was needed to request
reconsideration. See 20 C.F.R. § 10.126. As the October 17, 2006 letter was informational in nature and not a
decision, the Board does not have the jurisdiction to review the letter. 20 C.F.R. § 501.2(c).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB ___ (Docket No. 04-1048, issued
March 25, 2005).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB ___ (Docket No. 04-1916, issued
February 8, 2005).
9

Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000).

10

Harley Sims, Jr., supra note 8; Stanley B. Plotkin, supra note 9.

3

Appellant also has not shown that the original determination of her wage-earning
capacity was erroneous. She noted that she continued to perform the duties of her September 11,
1984 date-of-injury position. However, on May 12, 2000 Dr. Sleckman, appellant’s treating
Board-certified internist with a subspecialty in rheumatology, issued permanent restrictions
including limiting appellant to working no more than 32 hours per week. Appellant contends
that, since she did not stop working, the Office erred in issuing a loss of wage-earning capacity
for her reduced hours. As she was no longer able to work a 40-hour week, this constituted
permanent partial disability which precluded her from performing the full-time duties of her
position. Thus, the Office properly issued a loss of wage-earning capacity determination.11
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that, before
review under section 8128(a) of this title, a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.12 Section
10.615 of the federal regulations implementing this section of the Act provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.13 The Office’s
regulations provide that the request must be sent within 30 days of the date of the decision for
which a hearing is sought and also that the claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.14
Additionally, the Board has held that the Office, in its broad discretionary authority in the
administration of the Act,15 has the power to hold hearings in certain circumstances where no
legal provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing.16 The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of the Board precedent.17

11

See Elsie L. Price, 54 ECAB 734 (2003) (the general test for determining loss of wage-earning capacity is
whether injury-related residuals prevent the employee from performing the kind of work she was doing when
injured).
12

5 U.S.C. § 8124(b)(1).

13

20 C.F.R. § 10.615.

14

20 C.F.R. §10.616(a).

15

5 U.S.C. §§ 8101-8193.

16

Marilyn F. Wilson, 52 ECAB 347 (2001).

17

Teresa M. Valle, 57 ECAB __ (Docket No. 06-438, issued April 19, 2006). See Federal (FECA) Procedure
Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.4(b)(3) (October 1992).

4

ANALYSIS -- ISSUE 2
On August 12, 2003 the Office issued a loss of wage-earning capacity decision reducing
appellant’s wages based upon her actual wages as an engineering technician. Appellant
requested an oral hearing before an Office hearing representative. On August 12, 2003 the
Office hearing representative affirmed the Office’s August 13, 2002 decision. Appellant then
requested reconsideration which the Office denied in a nonmerit decision on September 2, 2004.
She requested review by the Board. On July 11, 2005 the Board set aside the September 2, 2004
nonmerit decision in Docket No. 05-428 and remanded the case for consideration of whether
modification of the August 13, 2002 decision was warranted. By decision dated November 8,
2005, the Office denied appellant’s request for modification of the August 13, 2002 loss of
wage-earning capacity decision. On December 7, 2005 appellant requested an oral hearing
before an Office hearing representative. The Board finds that, as appellant previously had a
hearing on the August 13, 2002 loss of wage-earning capacity decision, the Board finds that she
is not entitled to an oral hearing as a matter of right.18
The Board further finds that the Branch of Hearings and Review properly exercised its
discretion in determining that appellant’s claim could be pursued through the reconsideration
process. As appellant was not entitled to an oral hearing as a matter of right and as the Branch of
Hearings and Review properly exercised its discretion in denying her request for an oral hearing,
the Board finds that appellant’s request for an oral hearing was properly denied.
CONCLUSION
The Office properly refused to modify its August 13, 2002 determination of appellant’s
wage-earning capacity. The Board further finds that the Branch of Hearings and Review
properly denied appellant’s request for an oral hearing as appellant had previously requested an
oral hearing on the issue of her loss of wage-earning capacity decision and as the Branch of
Hearings and Review properly exercised its discretion in denying the request.

18

20 C.F.R. § 10.616(a).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 14, 2006 and November 8, 2005 are affirmed.
Issued: August 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

